Voorhies, J\
The defendant is sued for taxes on capital, owned and employed by him within the limits of the late Municipality No. One, during a period of three years, 1848,1849 and 1851. The plaintiff’s warrant to levy these taxes, is the Act of 1850, approved February the 7th. The former, however, contends that the Act is retrospective in its character, and was intended to act upon things then wholly past; hence its unconstitutionality.
In the case of the Municipality No. One v. Wheeler & Blake, 10 An. 745, where the same question was raised, it was held, that this statute was not unconstitutional. The court said : “'It is not an ex post facto law, as it has no relation to crimes and penalties. Art. 8 of the Civil Code, which is the creation of *854the.legislative power, cannot control the power that created it. However repugnant to logic and sound policy they may be, retrospective laws in civil matters do not violate the Constitution, unless they tend to divest vested rights, or to impair the obligation of contracts, neither of which can bo predicated of the Act in question.”
In the case of the City of New Orleans v. Cordeviolle & Lacroix, 13 An. 268, the same point was decided in the same way, the court observing, that the constitutionality and legality of the law and ordinance, imposing the tas in question, had been fully discussed in the previous case of Municipality No. One v. Wheeler & Blake.
This is the fourth time that we are called upon to determine the point of the legality and constitutionality of what is termed the retroactive taxation by the City of New Orleans, under the provisions of the Act of the 7th of February, 1850. The doctrine of stare decisis finds, in this instance, its applicability, since we are called upon by the defendant, in order to grant him the relief sought, to reverse a rule repeatedly recognized and acted upon by this court.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.